DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 12/14/2020.
B.	Claims 1,2,4-9,23-26,29-34  remains pending.


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2020 has been entered.
 


Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1,2,4-9,23-26,29-31 and 33   is/are rejected under 35 U.S.C. 103 as being unpatentable over Markiewicz, Jan-Kristian et al. (US Pub. 2013/0033525 A1), herein referred to as “Markiewicz” in view of YOO, Nagyeom et al. (US Pub. 2020/0097090 A1), herein referred to as “YOO”. 

As for claims 1, 9, 23-26, Markiewicz teaches. An electronic apparatus and corresponding medium and method comprising one or more processors; and a memory storing a program which, when executed by the one or more processors causes the electronic apparatus to (fig.2 computing environment which depict processors an memory modules): 
Display a movable item on a screen of a display unit (par.49 and figure 3 object/item selection); 
Detect an instruction for designating a position on the screen in response to a user operation (fig.3 selection of item); 
Perform control to move the displayed movable item on the screen in such a manner that the designated position on the displayed movable item respectively reach a destination are in a direction of the movement of the designed position by a time difference depending on a type of the destination area  (par.71 :” In some cases, it can 
Perform a function corresponding to the destination area after both the designated position and the displayed movable item reach the destination area (par.71: it would take a predetermined time for a user to drag to a first second and third distance, thus different types of areas the user is dragging to a distance and/or time are similar in that the user has interacted with the item for a given period of time that will produce one function that is different had the user interacted with same item for a different time; the system as described in par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”). 

Markiewicz does not specifically clarify a difference in push and drag actions that will execute different functionality; however in the same field of endeavor YOO teaches detect movement of the designated position on the screen (par.108, fig.4 item 420 receive event for content movement); if the movement of the designated positon is in a first direction towards a first destination : perform control to move the displayed movable item on the screen in such a manner that the displayed movable item reaches the first destination area later than the designated position reaches the first destination area (par.134 user defined function, f(x), for this input (i.e. App open); par.111 : “For example, if the content moves to a predetermined location or in a predetermined 



As for claims 2, 9 and 25-26, Markiewicz teaches electronic apparatus and corresponding medium and method. Markiewicz does not specifically teach drag and pull of an item to execute different functions however in the same field of endeavor YOO teaches wherein the displayed movable item is controlled to move toward the first destination area behind the designated position in such a manner that the displayed movable item reaches the first destination area later than the designated position if the movement of the designated position is in the first direction toward the first destination area, the first destination area being  a first type of destination area (par.110-11 the user is able manipulate the GUI to execute function via push or pull), and

wherein the displayed movable item is controlled to move toward the second destination area ahead of the designated position in such a manner that the displayed movable item reaches the second destination area earlier than the designated position if the movement of the designated position is in the second direction toward the second destination area, the second destination area being a second type of destination 


As for claim 4, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein if the movement of the designated positon is in the first direction toward the first destination area, the displayed movable item is controlled to move toward the first destination area at a predetermined constant speed after the designated position reaches the first destination area (par.71 measuring the velocity of the drag; this functionality will determine the speed of the drag and function differently as a result of determination). 

As for claim 5, Markiewicz teaches. The electronic apparatus according to claim 4 and corresponding medium and method, wherein if the movement of the designated position is in the first direction toward the first destination area, the displayed movable item is controlled to move toward the first destination area in such a manner that the displayed movable item is farther away from the first destination area than the designated position (fig.9 drag position weather it is closer or further away from intimal starting drag position to final drag position will determine functionality while taking into account velocity/speed and time of dragging). 

As for claim 6, Markiewicz teaches. The electronic apparatus according to claim 4 and corresponding medium and method, wherein the function corresponding to the first 

As for claim 7, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein first function corresponding to the first destination area includes initialization, removal, or transmission (par.49 deletion is one example other functions are realized throughout); YOO teaches wherein the function corresponding to the second destination area includes selection for purchase (par.44 that the interface can execute an application for point of sales; par.196 : “displays information related to the content in the blank area where the content is not displayed at operation 1620. The information may include Wikipedia information, a place, a person (for example, actor/actress), SNS, a related image (for example, image having a similar genre with the displayed content), a sharable application, a director, a brand, a price, a purchasable site or place, a map displaying a related area, and/or a related advertisement.”).

As for claim 8, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, if the movement of the designated position is in the second direction toward the second destination area, if the displayed movable item is controlled to reach the second destination area before the second designated position reaches at the second destination area, the function corresponding to the second 

As for claim 29, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein, if the movement of the designated position is in the second direction toward the second destination area, the displayed movable item is controlled to move toward the second destination area at a higher speed than the designated position (par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”)..

As for claim 30, Markiewicz teaches. The electronic apparatus according to claim 1 and corresponding medium and method, wherein, if the movement of the designated positon is in the second direction towards the second destination area, the displayed movable item is controlled to move in such a manner that the displayed movable item is closer to the second destination area than the designated position before the designated position reaches the second destination area (fig.9 drag position weather it is closer or further away from intimal starting drag position to final drag position will determine functionality while taking into account velocity/speed and time of dragging).




As for claim 33, Markiewicz teaches. The electronic apparatus according to claim 9 and corresponding medium and method, wherein the executable instructions when executed by the one or more processors further cause the electronic apparatus to: if the movement of the designated position is in the first direction toward the first destination area, perform a function corresponding to the first destination area after both the designated position and the displayed movable item reach the first destination area (par.71: it would take a predetermined time for a user to drag to a first second and third distance, thus different types of areas the user is dragging to a distance and/or time are similar in that the user has interacted with the item for a given period of time that will produce one function that is different had the user interacted with same item for a different time; the system as described in par.71 utilizes velocity to determine functionality then it would be true the system is measuring time, since velocity is defined as: “the average speed of an object is defined as the distance traveled divided by the time elapsed”) and YOO teaches if the movement of the designated position is in the second direction towards the second destination area, perform a function correspond to .





Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 32 and 34 is/are rejected under 35 U.S.C. 103 as being patentable over Markiewicz in view of 


    PNG
    media_image1.png
    916
    649
    media_image1.png
    Greyscale


As for claims 32 and 34, Markiewicz teaches.  The electronic apparatus according to claim 2. Markiewicz does not teach specifically about ecommerce; however in the same field of endeavor

 wherein the function corresponding to the first type of the destination area is removing the displayed movable item and the function corresponding to the second type of the destination area is selecting the displayed movable item for purchase (col.13, lines 16-55 user can drag item from one area to second area to perform different functions (purchase or remove).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Havard into Markiewicz because Havard provides an interface that helps track difficult information by providing an organization 



(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-9, 23-26, 29-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image2.png
    211
    564
    media_image2.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        February 8, 2021